DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-41 and 44-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 6,187,202 B1).
	With respect to claim 39, Fish teaches a system for purifying fluids which employs an airlift pump (using electrolysis to generate gasses) to assist in removal of permeate [Abs, Fig. 1].  The system may include reverse osmosis filtration [Col. 3 lines 20-25] which may be submerged to feed from an inlet surface under hydrostatic pressure [Col. 3 lines 26-41], an air supply in the form of an electrolysis portion [Col. 4 lines 7-11] for providing airlift in the permeate, and a water discharge conduit riser (60) for discharging fluid via airlift from the permeate collection portion.
annular flow regime over 10% or more of the airlift depth is understood to depend on operational parameters such as e.g. the air velocity, such that it represents an intended use of the claimed system which does not distinguish structurally over the taught system, absent further clarification of the requirements.
In view of this, Fish anticipates the broadest reasonable interpretation of the claimed system.

    PNG
    media_image1.png
    797
    572
    media_image1.png
    Greyscale

	With respect to claim 40, as above the system is designed to operate using hydrostatic pressure [Col. 1 lines 41-59] e.g. a large body of water such as an ocean [Col. 4 lines 12-24].
With respect to claim 41, Fish is silent to the presence of any valves or the like, and does not require any frictional sliding surfaces outside of pumps.  Regarding pumps, Fish teaches that the system 
	With respect to claims 44-53, the claimed behavior is drawn to the intended use of the claimed device i.e. operation parameters such as amounts of air provided, air velocities, pressures, etc. or to conditions of the material worked upon and, therefore, does not distinguish the structure of the claimed system.

Claims 39-41 and 44-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chancellor et al (US 5,944,999).
	With respect to claim 39, Chancellor teaches submerged filtration systems which employ hydrostatic pressure to effect filtration of e.g. salty water, and which may collect permeate at least partially using airlift [Abs].  The system includes membranes which receive feed through a first surface via feed path (18), and which produce permeate which is withdrawn through permeate path (18A) [Fig. 1, Col. 3 lines 60-67].  The system may include an airlift pump employing locally generated gases e.g. via electrolysis or gases pressurized and fed to the system from an external source [Col. 4 line 59-Col. 5 line 9].  The employed membranes may be RO membranes [Col. 8 lines 5-21].
	See the rejection over Fish above.  As best understood, the requirement regarding annular flow over 10% or more of the airlift depth is drawn to the intended use of the claimed system, as it depends on operational parameters such as gas velocity, and does not distinguish the structure of the claimed system.  Therefore, as best understood, the system taught by Chancellor anticipates the broadest reasonable interpretation of the claimed system.
With respect to claim 40, as above the system is designed to operate using hydrostatic pressure [Col. 2 lines 59-67] e.g. a large body of water such as an ocean [Col. 4 lines 1-10].
With respect to claim 41, Chancellor is silent to the presence of any valves or the like, and does not require any frictional sliding surfaces outside of pumps.  Regarding pumps, Chancellor teaches that pump (53) may be a conventional pump or may be an air lift pump (either alone or in combination with other pumps) [Col. 4 line 59-Col. 5 line 9] in which case the system would not require any mechanical pumps.
With respect to claims 44-53, the claimed behavior is drawn to the intended use of the claimed device i.e. operation parameters such as amounts of air provided, air velocities, pressures, etc. or to conditions of the material worked upon and, therefore, does not distinguish the structure of the claimed system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Bobylev et al (RU 2417333 C2).
A machine translation is provided with this action.
Fish teaches as above but is silent to a prefilter or to flushing or cleaning the prefilter with air from the airlift.
However, prefilters are well known in the art and would have been obvious to include for their well-known and expected function i.e. filtering out larger solids to protect the RO membranes taught by Fish.  Further, Bobylev teaches systems for treating water including via airlift [0001] and teaches that in addition to supplying gas to a riser pipe, the system may also provide gas to an external side of a coarse filter to repel large debris and prevent clogging of the coarse filter [0039].
It would have been obvious, when providing a prefilter to the system of Fish, to further provide additional flow of gas to at least provide coarse bubbles to the prefilter because, as in Bobylev, coarse bubbles are useful on the external elements of an airlift system i.e. an external side of a coarse filter to prevent clogging.
Claim 55 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Fish or, in the alternative, under 35 U.S.C. 103 as obvious over Fish in view of Haag (US PGPub 2010/0276369 A1).
Fish teaches as above, including the use of hydrostatic pressure to drive e.g. RO.  Fish does not explicitly teach that the system lacks pressure-resistant housing, but this may be considered an inherent requirement – though the system may include at least some sort of housing to cover parts of the membrane, such housing would not be pressure-resistant as the purpose of the invention is to take advantage of the hydrostatic pressure of the surrounding feed e.g. an ocean, body of water, or constructed well or channel.
Additionally or alternatively, Haag teaches similar systems for undersea RO [Abs] and teaches that the membranes are provided to directly separate the seawater feed from interior chambers for permeate collection (arranged in panels) [Fig. 1, 0164-0166].  As such, providing membranes in the absence of a pressure vessel in undersea RO would at least have been obvious as an arrangement useful in Fish’s taught system.
Claim 56 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fish.
Fish teaches outlet connections (70) outside the well or body of water (30) [Fig. 1] such that connection to a shore which may satisfy the broadest reasonable interpretation of the claim requirements; the specific use of the permeate e.g. portable water, storage, or the like are drawn to the intended use of the product and do not distinguish structurally.
Alternatively, the production of e.g. potable water is a well-known application of RO and would have been an obvious purpose for Fish’s taught system.
Claim is 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Finley (US 4,311,012).

However, Finley teaches an OTEC system which includes an undersea desalination unit (12) to draw and desalinate cold water from the deep ocean, and provide the desalinated water to the surface OTEC system where it provides cooling and condense working fluid of the OTEC system, and thereafter may be suitable discharged e.g. as potable water [Abs, Fig. 1, Col. 2 lines 60-68, Col. 4 lines 3-22].  The efficiency of the system is improved due to the use of deep cold water and, further, due to desalination lowering the density of the water for lifting [Col. 2 lines 30-44].
It would have been obvious to one of ordinary skill in the art to employ a cooler or heat exchanger in Fish’s taught system to gain the benefit of assisting in a process such as OTEC as in Finley, for which desalinated deep sea water is useful.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al in view of Hurt (4,595,460).
Chancellor teaches as above including that gas may be compressed at the surface for transport through a gas line to the filter.  Mounting of such compressor to a platform, ship, or shore would at minimum have been obvious as a means of providing a surface location.  Chancellor is silent to the use of a tank which would allow for elevated pressure to be provided at startup.
However, Hurt teaches liquid treatment devices which employ air-lift pumps [Abs, Col. 5 lines 54-62] which features a reserve tank and compressor that may provide a volume of high pressure air for startup [Col. 5 line 63-Col. 6 line 12] and which may then switch to a lower pressure blower for operations thereafter [Col. 6 lines 13-30].
.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al in view of Haag.
Chancellor teaches as above but is silent to the use of wind, wave, or solar energy to drive a compressor.
However, Haag teaches systems for undersea RO [Abs] and teaches that, in a permeate recovery unit (18), it may be desirable to use alternative sources of energy to drive a pump or air compressor, including wind, wave, and solar energy [0180].
See MPEP 2143 I.B; simple substitution of one known energy source for another, providing predictable results, would have been obvious to one of ordinary skill in the art, and in particular in view of Haag it would be recognized that alternative, renewable, and/or environmentally friendly sources of energy such as wind, wave, and solar energy are suitable for providing power to pumps or air compressors used for permeate recovery in undersea RO operations, such that it would have been obvious to employ those sources in the system taught by Chancellor.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al in view of Bobylev et al.
A machine translation is provided with this action.
Chancellor teaches as above including optional prefiltration (57), but is silent to an air flush system for the prefilter.
However, Bobylev teaches systems for treating water including via airlift [0001] and teaches that in addition to supplying gas to a riser pipe, the system may also provide gas to an external side of a coarse filter to repel large debris and prevent clogging of the coarse filter [0039].

Claim 55 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Chancellor et al or, in the alternative, under 35 U.S.C. 103 as obvious over Chancellor in view of Haag.
Chancellor teaches as above, including the use of hydrostatic pressure to drive e.g. RO.  Chancellor does not explicitly teach that the system lacks pressure-resistant housing, but this may be considered an inherent requirement – though the system may include at least some sort of housing to cover parts of the membrane, such housing would not be pressure-resistant as the purpose of the invention is to take advantage of the hydrostatic pressure of the surrounding feed e.g. an ocean, body of water, or constructed well or channel.
Additionally or alternatively, Haag teaches similar systems for undersea RO [Abs] and teaches that the membranes are provided to directly separate the seawater feed from interior chambers for permeate collection (arranged in panels) [Fig. 1, 0164-0166].  As such, providing membranes in the absence of a pressure vessel in undersea RO would at least have been obvious as an arrangement useful in Chancellor’s taught system.
Claim 56 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chancellor et al.
Chancellor teaches as above, including an outlet (13) for permeate that may direct it to a storage tank (58) outside of the well or body of water or the like [Fig. 1].  As best understood, this satisfies the claim requirements e.g. as a system for water storage.
Alternatively, directing permeate to shore for e.g. undersea operations and thereafter storing or employing it for e.g. potable water would have been obvious as common applications of desalinated water.
Claim is 57 are rejected under 35 U.S.C. 103 as being unpatentable over Chancellor et al in view of Finley.
Chancellor teaches as above but is silent to use of a cooler or heat exchanger for use with air conditioning, cooling, OTEC, or Rankine Cycle heat engines.
However, Finley teaches an OTEC system which includes an undersea desalination unit (12) to draw and desalinate cold water from the deep ocean, and provide the desalinated water to the surface OTEC system where it provides cooling and condense working fluid of the OTEC system, and thereafter may be suitable discharged e.g. as potable water [Abs, Fig. 1, Col. 2 lines 60-68, Col. 4 lines 3-22].  The efficiency of the system is improved due to the use of deep cold water and, further, due to desalination lowering the density of the water for lifting [Col. 2 lines 30-44].
It would have been obvious to one of ordinary skill in the art to employ a cooler or heat exchanger in Chancellor’s taught system to gain the benefit of assisting in a process such as OTEC as in Finley, for which desalinated deep sea water is useful.

Allowable Subject Matter
Claim 58 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is represented by Fish and Chancellor discussed above, further by Schacht et al (US PGPub 2005/0184008 A1) and by Pedram et al NPL (Review study on airlift pumping systems, disclosed by applicant).
Fish and Chancellor teach employing airlift for submerged desalination via RO as above, but are silent to operating in a manner which will provide an annular flow regime over 10% or more of the airlift depth.  Pedram teaches discussion of airlift pumping and teaches that annular flow regimes are less efficient because they require higher air velocity to be capable of moving the liquid [pg. 326].  As such, one of ordinary skill in the art would not have found it obvious to operate the systems taught by Fish or 
In view of this, because the method of claim 58 would not have been obvious to one of ordinary skill in the art in view of the prior art alone or in combination, claim 58 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777